Citation Nr: 0917397	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include depression, to include as due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from December 1979 to 
October 1981, and from February 1991 to July 1991, with 
periods of active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A Video Conference hearing before the undersigned was held in 
January 2007.  A transcript of the hearing has been 
associated with the claim file.  

In April 2007 the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision.  A Joint Motion for 
Partial Remand was filed, and the Court, in a September 2008 
order, vacated the Board's decision. 

The April 2007 Board decision denied claims of entitlement to 
service connection for a psychiatric condition, to include 
post-traumatic stress disorder, to include as due to service-
connected disability; entitlement to an effective date 
earlier than October 15, 2002 for the award of service 
connection for sinusitis with allergies; entitlement to an 
earlier effective date earlier than October 15, 2002, for the 
award of service connection for degenerative and arthritic 
changes, lumbar spine with spinal stenosis; and, entitlement 
to an effective date earlier than February 25, 2004, for the 
award of service connection for motor and sensory deficits of 
the right and left lower extremities, associated with 
degenerative and arthritic changes, lumbar spine with spinal 
stenosis.  However, in the Joint Motion for Partial Remand 
the Veteran abandoned theses issues.  Therefore, the only 
issue currently on appeal is entitlement to service 
connection for a psychiatric condition, to include depression 
as secondary to a service-connected disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the present case, the Board finds that additional 
development is required in order to satisfy VA's assistance 
obligations under the VCAA.  Specifically, the Court held 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is seeking service connection for a psychiatric 
condition, to include depression.  Post service treatment 
records show diagnoses of dysthymia, dysthimic disorder, 
chronic depression, major depression and adjustment disorder 
with mixed emotional features.  Moreover, in a letter of 
August 1993 to the Department of Defense, the Veteran 
indicated that she was at the time "still deeply stressed 
from the war, I am unemployed, since Desert Storm. . ."  In 
addition in a statement of April 2003, the Veteran stated 
that her depression started in service, during the time of 
the Gulf War.

The foregoing evidence, when taken as whole, suggests that a 
current acquired psychiatric disorder may be related to 
active service. As such, the Board finds that an examination 
is required under McLendon to determine the etiology of any 
current diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of all psychiatric 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
service medical records.  If a psychiatric 
diagnosis is established, the examiner 
should state whether it is at least as 
likely as not that such disability is 
causally related to active service.  Any 
opinion offered should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such the 
examination, and the examiner must 
indicate that such review occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




